McCay, Judge.
The judgment in this case was not based on the verdict of a jury, but was the act of the judge, and in such cases, according to the settled maxims of the common law, the judgment is, during the term, in the breast of the judge. In Kerr’s Action at Law, page 29, Law Library, 81, this practice is distinctly laid down, and it is referred to the equitable jurisdiction of the court, to-wit: to that supervision of its own proceedings which exists in every court, so to control its action as that its rules and practice shall not be the means of hardship or injustice. Necessary rules of order require that this jurisdiction shall be exercised only at the discretion of the judge. It is not a matter of right in the party asking its exercise; but, like the appeal to a chancellor for his interference, it must be sought for by an appeal to the sense of justice and propriety of the court. Ordinarily, the exercise of this discretion is not matter of appeal. It turns on the special facts of each case, on the conduct of the parties, on the press of business before the court, etc.
In the case before us, we think there was no error. If the judge was satisfied that the movant acted in good faith, and that he was not needlessly troubling the court in asking it to undo what it had done, there was no error. This court will be very slow to interfere in such cases, where no injustice has been done — where only a technical advantage of the other party is disturbed, Whether the effect be, in , this case, to cause delay, we do not know. That was doubtless considered by the court. It does not appear that the case was not heard, or that it could not have been heard, at the term.
Judgment affirmed.